Title of each class of securities to be registered Amount to be registered [1] Proposed maximum offering priceper unit Proposed maximum aggregate offering price Proceeds to Company [2] Common Stock offered by the Company $ $ $ 2,400,000 Pursuant to Rule 416 under the Securities Act, the securities being registered hereunder include such indeterminate number of additional shares of common stock as may be issued after the date hereof as a result of stock splits, stock dividends or similar transactions. (2) There are no underwriting fees or commissions currently associated with this offering; however, the Company may engage sales associates after this offering commences. We hereby amend this offering circular on such date or dates as may be necessary to delay our effective date until we will file a further amendment which specifically states that this Offering circular shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Offering circular shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. 1 An offering statement pursuant to Regulation A relating to these securities has been filed with the Securities and Exchange Commission. Information contained in this Preliminary Offering Circular is subject to completion or amendment. These securities may not be sold nor may offers to buy be accepted before the offering statement filed with the Commission is qualified. This Preliminary Offering Circular shall not constitute an offer to sell or the solicitation of an offer to buy nor may there be any sales of these securities in any state in which such offer, solicitation or sale would be unlawful before registration or qualification under the laws of any such state. We may elect to satisfy our obligation to deliver a Final Offering circular by sending you a notice within two business days after the completion of our sale to you that contains the URL where the Final Offering Circular or the offering statement in which such Final Offering Circular was filed may be obtained. Stealth Air Corp. 1,600,000 Shares of Common Stock Stealth Air Corp. is an advanced technology robotics company that develops support systems for the drone and air robot industries. The Company has developed and is in the process of testing its first commercial Unmanned Air Vehicles (“UAV” or “drone” or “air robot”), which will allow for first pilot control of aircraft from remotely located control rooms. Our UAVs are initially intended to serve the first responder and commercial sectors; however, we do intend to offer retail products as well. We are guided in our growth by a stellar team of advisers, including, among others, former New York state senator Michael Balboni. The Company is offering up to 1,600,000 shares of our common stock for $1.50 per share, for gross proceeds of up to $2,400,000, before deduction of offering expenses, assuming all shares are sold. The minimum investment established for each investor is $5,000, unless such minimum is waived by the Company in its sole discretion. Generally, no sale may be made to you in this offering if the aggregate purchase price you pay is more than 10% of the greater of your annual income or net worth. Different rules apply to accredited investors and non-natural persons. Before making any representation that your investment does not exceed applicable thresholds, we encourage you to review Rule 251(d)(2)(i)(C) of Regulation A. For general information on investing, we encourage you to refer to www.investor.gov. Shares will be sold through the Company’s executive officers, for which no commissions shall be paid. We may also engage sales agents licensed through the Financial Industry Regulatory Authority (“FINRA”) and pay such agents cash and/or stock based compensation. No selling agents have been engaged by the Company. All shares will be offered on a “best efforts” basis. Our common stock is not now listed on any national securities exchange or the NASDAQ stock market nor listed on any quotation system. There is currently no market for our securities and there is no guarantee that an active trading market will develop in the future. There is also no guarantee that our securities will ever trade on any listed exchange or be quoted on OTC Markets. We do intend to apply to FINRA for a trading symbol and to be quoted on OTC Markets following this offering. We qualify as an “emerging growth company” as defined in the Jumpstart our Business Startups Act (“JOBS Act”). This offering is being made pursuant to Tier 2 of Regulation A (Regulation A Plus), following the S-1 disclosure format for smaller reporting companies. 2 This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See “Risk Factors” on Page 6. THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION DOES NOT PASS UPON THE MERITS OF OR GIVE ITS APPROVAL TO ANY SECURITIES OFFERED OR THE TERMS OF THE OFFERING, NOR DOES IT PASS UPON THE ACCURACY OR COMPLETENESS OF ANY OFFERING CIRCULAR OR OTHER SOLICITATION MATERIALS. THESE SECURITIES ARE OFFERED PURSUANT TO AN EXEMPTION FROM REGISTRATION WITH THE COMMISSION; HOWEVER, THE COMMISSION HAS NOT MADE AN INDEPENDENT DETERMINATION THAT THE SECURITIES OFFERED ARE EXEMPT FROM REGISTRATION. TABLE OF CONTENTS SUMMARY INFORMATION 4 RISK FACTORS 6 SPECIAL INFORMATION REGARDING FORWARD LOOKING STATEMENTS 12 USE OF PROCEEDS 13 DETERMINATION OF OFFERING PRICE 15 DILUTION 15 PLAN OF DISTRIBUTION 15 DESCRIPTION OF SECURITIES 17 DESCRIPTION OF BUSINESS 18 DESCRIPTION OF PROPERTY 20 LEGAL PROCEEDINGS 20 MARKET PRICE, DIVIDENDS, AND RELATED STOCKHOLDER MATTERS 20 FINANCIAL STATEMENTS F-1 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS 24 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS 25 EXECUTIVE AND DIRECTOR COMPENSATION 28 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES LIABILITIES 31 EXHIBITS 32 3 SUMMARY INFORMATION This summary highlights some of the information in this circular. It is not complete and may not contain all of the information that you may want to consider. To understand this offering fully, you should carefully read the entire circular, including the section entitled “Risk Factors,” before making a decision to invest in our securities. Unless otherwise noted or unless the context otherwise requires, the terms “we,” “us,” “our,” the “Company,” and “Stealth Air” refer to Stealth Air Corp. together with its wholly owned subsidiaries. The Company Stealth Air Corp. was organized in Delaware on or around February 5, 2016 under the name Stealth Air Robotics Corporation. The Company changed its name to Stealth Air Corp. in May, 2016 upon advice of counsel in order to more easily obtain a patent for which the Company had applied. The Company’s principal business address is 222 Grand Ave. Brookhaven Airport, Shirley, NY 11967. The Company is currently authorized to issue a total of 80,000,000 shares of stock. Of that 80,000,000 shares, 1,000,000 shares are authorized as preferred stock with the rights and privileges to be designated later by the Board of Directors. As of March 31, 2017 , the Company had approximately 57 shareholders of record and 18,410,035 shares of common stock outstanding. No preferred shares have been issued. The Company’s securities are not traded or quoted on any national exchange. There is no market for the shares included in this offering; however, we intend to apply for a trading symbol from FINRA and to be quoted on OTC Markets following this offering. Business Overview Stealth Air Corp. is a development stage company formed to develop, test, market, license and sell products and support systems for the drone and air robot industries. The Company also intends to market and sell its air robots or UAVs to select, high-end retail customers. The Company is in the process of applying for several patents for its technology, with patents expected to be delineated by location of the technology or industry served. It is possible that we might not be awarded all or any patents for which we apply. The Company’s current UAV models are intended as a surveillance models for industries requiring high security, and range in size and capabilities. In order to operate our commercial air robots, the Company will build multiple control centers from which the drones can be manned by Company employees on behalf of our customers, who will pay the Company a monthly fee to operate UAVs leased by the customer in the manner agreed to between the Company and customer. The Company may also sell a select number of our air robots to elite individuals in a “ready to fly” model. The Company has assembled a stellar team of consultants and advisors to help propel it and its technologies to the next level, with such consultants and advisors including financial services advisors, utility risk mitigation specialists, former and current members from the NYPD, FDNY, Miami PD, NCPD, and SCPD, as well as ex-military Special Ops and former state senator Michael Balboni. Emerging Growth Company We are an emerging growth company under the JOBS Act. We shall continue to be deemed an emerging growth company until the earliest of: (a) the last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,500,000,000 (as such amount is indexed for inflation every five years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) or more; (b) the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective IPO registration statement; (c) the date on which such issuer has, during the previous three-year period, issued more than $1,500,000,000 in nonconvertible debt; or (d) the date on which such issuer is deemed to be a ‘large accelerated filer’, as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto.’ 4 Table of Contents The Section 107 of the JOBS Act provides that we may elect to utilize the extended transition period for complying with new or revised accounting standards and such election is irrevocable if made. As such, we have made the election to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(1) of the JOBS Act. Please refer to a discussion under “Risk Factors” of the effect on our financial statements of such election. As an emerging growth company we are exempt from Section 404(b) of Sarbanes Oxley. Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting. As an emerging growth company we are also exempt from Section 14A (a) and (b) of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes. We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2) of the JOBS Act, that allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. Going Concern Our auditor has expressed substantial doubt about our ability to continue as a going concern. The Company has suffered losses and has experienced negative cash flows from operations, which raises substantial doubt about the Company's ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. We estimate that we can sustain our operations for approximately four months with the capital we currently have on hand. As of September 30 , 2016, the Company has a loss from operations of $463,705, an accumulated deficit of $815 ,014 and has earned nominalrevenues in the last quarter ended March 31, 2017 . The Offering This circular relates to the sale of 1,600,000 shares of our common stock by the Company at a price of $1.50 per share, for total offering proceeds of $2,400,000 if all offered shares are sold. There is no minimum offering amount and no provision to escrow or return investor funds if any minimum number of shares is not sold. The minimum amount established for investors is $5,000, unless such minimum is waived by the Company, in its sole discretion. All funds raised by the Company from this offering will be immediately available for the Company’s use. The aggregate purchase price to be paid by any investor for the securities sold hereby cannot exceed 10% of the greater of the investor’s annual income or net worth (for entity investors, revenues or net assets for the investor’s most recently completed fiscal year are used instead). The foregoing limitation does not apply to “accredited investors.” Shares offered by the Company will be sold by our directors and executive officers. We may also elect to engage licensed broker-dealers. No sales agents have yet been engaged to sell shares. Selling shareholders may offer their shares directly or through their respective broker-dealers. All shares will be offered on a “best-efforts” basis. Investors may be publicly solicited through our website, investment websites, social media, or otherwise. This offering will terminate at the earlier to occur of: (i) all shares offered hereby are sold, or (ii) one year from the date this offering circular is qualified with the SEC. Notwithstanding the foregoing, the Company may terminate this offering at any time or extend this offering by 90 days, in its sole discretion. 5 Table of Contents ABOUT THIS CIRCULAR We have prepared this offering circular to be filed with the SEC for our offering of securities. The offering circular includes exhibits that provide more detailed descriptions of the matters discussed in this circular. You should rely only on the information contained in this circular and its exhibits. We have not authorized any person to provide you with any information different from that contained in this circular. The information contained in this circular is complete and accurate only as of the date of this circular, regardless of the time of delivery of this circular or sale of our shares. This circular contains summaries of certain other documents, but reference is hereby made to the full text of the actual documents for complete information concerning the rights and obligations of the parties thereto. All documents relating to this offering and related documents and agreements, if readily available to us, will be made available to a prospective investor or its representatives upon request. INDUSTRY AND MARKET DATA The industry and market data used throughout this circular have been obtained from our own research, surveys or studies conducted by third parties and industry or general publications. Industry publications and surveys generally state that they have obtained information from sources believed to be reliable, but do not guarantee the accuracy and completeness of such information. We believe that each of these studies and publications is reliable. We have not engaged any person or entity to provide us with industry or market data. TAX CONSIDERATIONS No information contained herein, nor in any prior, contemporaneous or subsequent communication should be construed by a prospective investor as legal or tax advice. We are not providing any tax advice as to the acquisition, holding or disposition of the securities offered herein. In making an investment decision, investors are strongly encouraged to consult their own tax advisor to determine the U.S. Federal, state and any applicable foreign tax consequences relating to their investment in our securities. This written communication is not intended to be “written advice,” as defined in Circular 230 published by the U.S. Treasury Department RISK FACTORS In addition to the other information provided in this circular, you should carefully consider the following risk factors in evaluating our business and before purchasing any of our common stock. All material risks identified by the Company are discussed in this section. Risks Related to our Business We have limited operations and no revenue, which makes it difficult for us and investors to evaluate our future business prospects and make decisions based on those estimates of our future performance. We are a startup business and have no operating history other than the development of our technologies and systems. Although we have taken significant steps to develop our business plan since our inception, we have generated no revenues. There can be no assurance that Stealth Air will ever get off the generate revenues, or that if it does, that it will have sufficient capital to continue operations. Even if it does attract sufficient capital, there can be no assurance that Stealth Air will ever be successful, as our business plan is still speculative and unproven. As a consequence, it is difficult, if not impossible, to forecast our future results based upon our historical data. Because of the uncertainties related to our lack of historical operations, we may be hindered in our ability to anticipate and timely adapt to increases or decreases in sales, revenues or expenses. If we make poor budgetary decisions as a result of unreliable historical data, we may never generate revenues or become profitable or incur losses, which may materially negatively impact investors. Our auditor has indicated in its report that the fact that we are in the development stage raises substantial doubt about our ability to continue as a going concern and if we are unable to generate significant revenues or secure financing we may be required to cease or curtail our operations. Our auditor has indicated in its report that the fact that we are in the development stage raises substantial doubt about our ability to continue as a going concern. The financial statements do not include adjustments that might result from the outcome of this uncertainty. If we are unable to generate significant revenue or secure financing we may be required to cease or curtail our operations. 6 Table of Contents We will need a significant amount of capital to carry out our proposed business plan and, unless we are able to raise sufficient funds or begin generating revenues, we may be forced to discontinue our operations. We estimate that we need approximately $700,000 to implement our minimum business plan; however, we currently have only approximately $229,000 of capital on hand stemming from a loan from our CEO. We anticipate that such capital will carry the Company for approximately four months, at which time the Company will require additional capital, either from this offering , revenues or from alternative sources, which alternative sources may include debt or equity financing on more favorable terms than those offered pursuant to this offering statement. Our ability to obtain the necessary financing to execute our business plan is subject to a number of factors, including general market conditions and investor acceptance of our business plan. These factors may make the timing, amount, terms and conditions of such financing unattractive or unavailable to us. If we are unable to raise sufficient funds or generate them through revenues, we will have to significantly reduce our spending, delay or cancel our planned activities or substantially change our current corporate structure. There is no guarantee that we will be able to obtain any funding or that we will have sufficient resources to continue to conduct our operations as projected, any of which could mean that we will be forced to discontinue our operations. We may incur substantial costs as a result of litigation or other proceedings relating to patent and other intellectual property rights. A third party may sue us or one of our strategic collaborators for infringing its intellectual property rights. Likewise, we may need to resort to litigation to enforce licensed rights or to determine the scope and validity of third-party intellectual property rights. The cost to us of any litigation or other proceeding relating to intellectual property rights, even if resolved in our favor, could be substantial, and the litigation would divert our efforts. Some of our competitors may be able to sustain the costs of complex patent litigation more effectively than we can because they have substantially greater resources. If we do not prevail in this type of litigation, we or our strategic collaborators may be required to pay monetary damages; stop commercial activities relating to the affected products or services; obtain a license in order to continue manufacturing or marketing the affected products or services; or attempt to compete in the market with a substantially similar product. Uncertainties resulting from the initiation and continuation of any litigation could limit our ability to continue some of our operations. In addition, a court may require that we pay expenses or damages, and litigation could disrupt our commercial activities. Any inability to protect our intellectual property rights could reduce the value of our technologies and brand, which could adversely affect our financial condition, results of operations and business. Our business is dependent upon our licensed patents, trademarks, trade secrets, copyrights and other intellectual property rights. Effective intellectual property rights protection, however, may not be available under the laws of every country in which we and our sub-licensees may operate. There is a risk of certain valuable trade secrets, beyond what is described publicly in patents, being exposed to potential infringers. Regardless of the Company’s technology being protected by patents or otherwise, there is a risk that other companies may employ the technology without authorization and without recompensing us. The efforts we have taken to protect our proprietary rights may not be sufficient or effective. Any significant impairment of our intellectual property rights could harm our business or our ability to compete. In addition, protecting our intellectual property rights is costly and time consuming. There is a risk that we may have insufficient resources to counter adequately such infringements through negotiation or the use of legal remedies. It may not be practicable or cost effective for us to fully protect our intellectual property rights in some countries or jurisdictions. If we are unable to successfully identify and stop unauthorized use of our intellectual property, we could lose potential revenue and experience increased operational and enforcement costs, which could adversely affect our financial condition, results of operations and business. The intellectual property behind our technology may include unpublished know-how as well as existing and pending patent protection. All patent protection eventually expires, and unpublished know-how is dependent on key individuals. The commercialization of our technology is partially dependent upon know-how and trade secrets held by certain individuals working with and for us. Because the expertise runs deep in these few individuals, if something were to happen to any or all of them, the ability to properly operate our technologies without compromising quality and performance could be diminished greatly. 7 Table of Contents Knowledge published in the form of patents has finite protection, as all patents have a limited life and an expiration date. While continuous efforts will made to apply for additional patents if appropriate, there is no guarantee that additional patents will be granted. The expiration of patents relating to our technology may hinder our ability to sub-license or sell the technology for a long period of time without the development of a more complex licensing strategy. Our potential for rapid growth and our entry into new markets make it difficult for us to evaluate our current and future business prospects, and we may be unable to effectively manage any growth associated with these new markets, which may increase the risk of your investment and could harm our business, financial condition, results of operations and cash flow. Our entry into the rapidly growing UAV market may place a significant strain on our resources and increase demands on our executive management, personnel and systems, and our operational, administrative and financial resources may be inadequate. We may also not be able to effectively manage any expanded operations, or achieve planned growth on a timely or profitable basis, particularly if the number of customers using our technology significantly increases or their demands and needs change as our business expands. If we are unable to manage expanded operations effectively, we may experience operating inefficiencies, the quality of our products and services could deteriorate, and our business and results of operations could be materially adversely affected. If we are unable to keep up with rapid technological changes, our processes, products or services may become obsolete. The market for our technologies is characterized by significant and rapid change. Although we will continue to expand our technological capabilities in order to remain competitive, research and discoveries by others may make our processes, products or services less attractive or even obsolete. Competition could adversely affect our business. Our industry in general is competitive. It is possible that future competitors could enter our market, thereby causing us to move market share and revenues. Further, we are aware of several competitors, each with more resources and market share than us. In addition, some of our current or future competitors may have significantly greater financial, technical, marketing and other resources than we do or may have more experience or advantages in the markets in which we will compete that will allow them to offer lower prices or higher quality technologies, products or services. If we do not successfully compete with these providers, we could fail to develop market share and our future business prospects could be adversely affected. If we are unable to develop and maintain our brand and reputation for our product offerings, our business and prospects could be materially harmed. Our business and prospects depend, in part, on developing and then maintaining and strengthening our brand and reputation in the markets we serve. If problems with our technologies cause end users to experience operational disruption or failure or delays in the delivery of their products and services to their customers, our brand and reputation could be diminished. If we fail to develop, promote and maintain our brand and reputation successfully, our business and prospects could be materially harmed. We expect to be in the future a party to patent lawsuits and other intellectual property rights claims that are expensive and time consuming, and, if resolved adversely, could have a significant impact on our business, financial condition, or results of operations. Companies in the UAV industry own large numbers of patents, copyrights, trademarks, and trade secrets, and frequently enter into litigation based on allegations of infringement, misappropriation, or other violations of intellectual property or other rights. In addition, various “non-practicing entities” that own patents and other intellectual property rights often attempt to aggressively assert their rights in order to extract value from technology companies. Defending patent and other intellectual property claims is costly and can impose a significant burden on management and employees, we may receive unfavorable preliminary or interim rulings in the course of litigation, and there can be no assurances that favorable final outcomes will be obtained in all cases. We may decide to settle such lawsuits and disputes on terms that are unfavorable to us. Similarly, if any litigation to which we are a party is resolved adversely, we may be subject to an unfavorable judgment that may not be reversed upon appeal. The terms of such a settlement or judgment may require us to cease some or all of our operations or pay substantial amounts to the other party. In addition, we may have to seek a license to continue practices found to be in violation of a third party’s rights, which may not be available on reasonable terms, or at all, and may significantly increase our operating costs and expenses. As a result, we may also be required to develop alternative non-infringing technology or practices or discontinue the practices. The development of alternative non-infringing technology or practices could require significant effort and expense or may not be feasible. Our business, financial condition, or results of operations could be adversely affected as a result. 8 Table of Contents Our products incorporate software that is highly technical and complex. Software included in our technology has contained, and may now or in the future contain, undetected errors, bugs, or vulnerabilities. Some errors in this software code may only be discovered after the code has been released. Any errors, bugs, or vulnerabilities discovered in our code after release could result in damage to our reputation, loss of users, loss of revenue, or liability for damages, any of which could adversely affect our business and financial results. We currently use high - grade 256 bit encryption system to protect our software , which we regularly upgrad e so as to ensure continuous protection. Nonetheless, it is possible that a hacker could breach our external system. Should such breach occur, it is not expected to have significant effects on the Company’s operations because we primarily operate on a closed circuit , internal network that is not connected to our external or internet driven network. Further, should any information be stolen, we back-up our information daily and store it in several locations . We are subject to government regulation, and unfavorable changes could substantially harm our business and results of operations. We are subject to general business regulations and laws as well as Federal and state regulations and laws specifically governing our industries. Existing and future laws and regulations may impede the growth of the Internet, e-commerce or other online services, and increase the cost of providing online services. These regulations and laws may cover taxation, tariffs, user and third party privacy, data protection, pricing, content, copyrights, distribution, electronic contracts and other communications, consumer protection, air space use, security and the characteristics and quality of services. Risks Related to this Offering and Our Securities The offering price of our shares from the Company has been arbitrarily determined. Our management has determined the shares offered by the Company. The price of the shares we are offering was arbitrarily determined based upon the illiquidity and volatility of our common stock, our current financial condition and the prospects for our future cash flows and earnings, and market and economic conditions at the time of the offering. The offering price for the common stock sold in this offering may be more or less than the fair market value for our common stock. We may not register or qualify our securities with any state agency pursuant to blue sky regulations. The holders of our shares of common stock and persons who desire to purchase them in the future should be aware that there may be significant state law restrictions upon the ability of investors to resell our shares. We currently do not intend to and may not be able to qualify securities for resale in states which require shares to be qualified before they can be resold by our shareholders. We have broad discretion in the use of the net proceeds from this offering and may not use them effectively. Our management will have broad discretion in the application of the net proceeds and may spend or invest these proceeds in a way with which our stockholders disagree. The failure by our management to apply these funds effectively could harm our business and financial condition. Pending their use, we may invest the net proceeds from this offering in a manner that does not produce income or that loses value. Investors may have difficulty in reselling their shares due to the lack of market. Our common stock is currently not traded on any exchange or quoted on the OTC Markets. There is no market for our securities. While we do intend to apply to the Financial Industry Regulatory Authority (“FINRA”) for a trading symbol and to be quoted on OTC Markets during or following this offering, there is no guarantee that any market for our securities will ever develop. Further, the state securities laws may make it difficult or impossible to resell our shares in certain states. Accordingly, our securities should be considered highly illiquid, which inhibits investors’ ability to resell their shares. 9 Table of Contents We will be subject to penny stock regulations and restrictions and you may have difficulty selling shares of our common stock. The SEC has adopted regulations which generally define so-called “penny stocks” to be an equity security that has a market price less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exemptions. We anticipate that our common stock will become a “penny stock”, and we will become subject to Rule 15g-9 under the Exchange Act, or the “Penny Stock Rule”. This rule imposes additional sales practice requirements on broker-dealers that sell such securities to persons other than established customers. For transactions covered by Rule 15g-9, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to sale. As a result, this rule may affect the ability of broker-dealers to sell our securities and may affect the ability of purchasers to sell any of our securities in the secondary market. For any transaction involving a penny stock, unless exempt, the rules require delivery, prior to any transaction in a penny stock, of a disclosure schedule prepared by the SEC relating to the penny stock market. Disclosure is also required to be made about sales commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally, monthly statements are required to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stock. We do not anticipate that our common stock will qualify for exemption from the Penny Stock Rule. In any event, even if our common stock were exempt from the Penny Stock Rule, we would remain subject to Section 15(b)(6) of the Exchange Act, which gives the SEC the authority to restrict any person from participating in a distribution of penny stock, if the SEC finds that such a restriction would be in the public interest. We are an "emerging growth company," and we cannot be certain if the reduced reporting requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an "emerging growth company," as defined in the Jumpstart Our Business Startups Act, or the JOBS Act. The Section 107 of the JOBS Act provides that we may elect to utilize the extended transition period for complying with new or revised accounting standards and such election is irrevocable if made. As such, we have made the election to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(1) of the JOBS Act. Please refer to a discussion under “Risk Factors” of the effect on our financial statements of such election. As an emerging growth company we are exempt from Section 404(b) of Sarbanes Oxley. Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting. As an emerging growth company we are also exempt from Section 14A (a) and (b) of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes. We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2) of the JOBS Act, that allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. If securities or industry analysts publish inaccurate or unfavorable research about our business, our stock price could decline. The trading market for our common stock, if one should develop, will depend in part on the research and reports that securities or industry analysts publish about us or our business. If one or more of the analysts who cover us downgrade our common stock or publish inaccurate or unfavorable research about our business, our common stock price would likely decline. We do not intend to pay dividends for the foreseeable future. We currently intend to retain any future earnings to finance the operation and expansion of our business, and we do not expect to declare or pay any dividends in the foreseeable future. 10 Table of Contents The market price for our common stock will be particularly volatile given our status as a relatively unknown company, with a limited operating history and lack of profits, which could lead to wide fluctuations in our share price. You may be unable to sell your common stock at or above your purchase price, which may result in substantial losses to you. If a trading market for our stock does develop, our stock price will likely be particularly volatile when compared to the shares of larger, more established companies that trade on a national securities exchange and have large public floats. The volatility in our share price will be attributable to a number of factors. First, our common stock will likely be sporadically and thinly traded. As a consequence of this limited liquidity, the trading of relatively small quantities of shares by our shareholders may disproportionately influence the price of those shares in either direction. The price for our shares could decline precipitously in the event that a large number of our common stock is sold on the market without commensurate demand. Secondly, we are a speculative or “risky” investment due to our limited operating history and lack of profits to date, and uncertainty of future market acceptance for our potential products. As a consequence of this enhanced risk, more risk-adverse investors may, under the fear of losing all or most of their investment in the event of negative news or lack of progress, be more inclined to sell their shares on the market more quickly and at greater discounts than would be the case with the stock of a larger, more established company that trades on a national securities exchange and has a large public float. Many of these factors are beyond our control and may decrease the market price of our common stock, regardless of our operating performance. We cannot make any predictions or projections as to what the prevailing market price for our common stock will be at any time. Moreover, the OTC Pink Sheets is not a liquid market in contrast to the major stock exchanges, assuming we are ever quoted on OTC Markets. We cannot assure you as to the liquidity or the future market prices of our common stock if a market does develop. If an active market for our common stock does not develop, the fair market value of our common stock could be materially adversely affected. Purchasers of our common stock may incur immediate dilution and experience further dilution. We are authorized to issue up to 80,000,000 shares of common stock, of which 18,410,035 shares of common stock are issued and outstanding as of March 31, 2017 . Of those 80,000,000 shares, 1,000,000 shares are authorized as preferred stock, which may be designated by the board to be convertible into common stock. Our Board of Directors has the authority to cause us to issue additional shares of common stock without consent of any of our stockholders. Consequently, the stockholders may experience dilution in their ownership of our stock in the future and as a result of this offering. We may not be required to file periodic and other reports after fiscal year 2017 if we fail to file a form 8A. We will be required to annual and semi-annual periodic reports with the Securities and Exchange Commission after the date this offering circular is qualified; however, we will not be subject to the proxy or other rules of the Securities Exchange Act of 1934, unless we file a form 8A or similar registration statement. Shortly following this offering, we intend voluntarily to file a registration statement on Form 8-A which will subject us to all of the full reporting requirements of the 1934 Act. This will require us to file quarterly and annual reports with the SEC and will also subject us to the proxy rules of the SEC. In addition, our officers, directors and 10% stockholders will be required to submit reports to the SEC on their stock ownership and stock trading activity. We are not required under Section 12(g) or otherwise to become a mandatory 1934 Act filer unless we have more than 500 shareholders and total assets of more than $10 million. Potential investors may be less interested in purchasing our stock if we are not required to report to the SEC and the hold period for our securities under Rule 144 would increase from six months to one year. Risks Related to Management and Personnel We depend heavily on key personnel, and turnover of key senior management could harm our business. Our future business and results of operations depend in significant part upon the continued contributions of our senior management personnel. If we lose their services or if they fail to perform in their current positions, or if we are not able to attract and retain skilled personnel as needed, our business could suffer. Significant turnover in our senior management could significantly deplete our institutional knowledge held by our existing senior management team. We depend on the skills and abilities of these key personnel in managing the product acquisition, marketing and sales aspects of our business, any part of which could be harmed by turnover in the future. We do not have written employment agreements with all of our senior management. We do not have any key person insurance. 11 Table of Contents Our management as a whole has limited experience in managing the day to day operations of a public company and, as a result, we may incur additional expenses associated with the management of our Company. The management team is responsible for the operations and reporting of the Company. The requirements of operating as a small public company are many and sometimes difficult to navigate. This may require us to obtain outside assistance from legal, accounting, investor relations, or other professionals that could be more costly than planned. We may also be required to hire additional staff to comply with additional SEC reporting requirements. If we lack cash resources to cover these costs of being a public company in the future, our failure to comply with reporting requirements and other provisions of securities laws could negatively affect our stock price and adversely affect our potential results of operations, cash flow and financial condition after we commence operations. Because we do not have an audit or compensation committee, shareholders will have to rely on the entire board of directors to perform these functions. We do not have an audit or compensation committee comprised of independent directors. Indeed, we do not have any audit or compensation committee. These functions are performed by the board of directors as a whole. Thus, there is a potential conflict in that board members who are also part of management will participate in discussions concerning management compensation and audit issues that may affect management decisions. Certain of our stockholders hold a significant percentage of our outstanding voting securities, which could reduce the ability of minority shareholders to effect certain corporate actions. Our officers and directors are the beneficial owners of approximately 29. 21 % of our outstanding voting securities. As a result, they possess significant influence over Company elections and votes . As a result, their ownership and control may have the effect of facilitating and expediting a future change in control, merger, consolidation, takeover or other business combination, or encouraging a potential acquirer to make a tender offer. Their ownership and control may also have the effect of delaying, impeding, or preventing a future change in control, merger, consolidation, takeover or other business combination, or discouraging a potential acquirer from making a tender offer. If we are unable to implement and maintain effective internal control over financial reporting in the future, investors may lose confidence in the accuracy and completeness of our financial reports and the market price of our common stock may decline. If we elect to become a public company, we may be required to maintain internal control over financial reporting and to report any material weaknesses in such internal control. If we identify material weaknesses in our internal control over financial reporting or if our independent registered public accounting firm is unable to express an opinion as to the effectiveness of our internal control over financial reporting when required, investors may lose confidence in the accuracy and completeness of our financial reports and the market price of our common stock could be negatively affected, and we could become subject to investigations by the stock exchange on which our securities become listed, the Securities and Exchange Commission, or the SEC, or other regulatory authorities, which could require additional financial and management resources. SPECIAL INFORMATION REGARDING FORWARD LOOKING STATEMENTS Some of the statements in this circular are “forward-looking statements.” These forward-looking statements involve certain known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. These factors include, among others, the factors set forth above under “Risk Factors.” The words “believe,” “expect,” “anticipate,” “intend,” “plan,” and similar expressions identify forward-looking statements. We caution you not to place undue reliance on these forward-looking statements. 12 Table of Contents We undertake no obligation to update and revise any forward-looking statements or to publicly announce the result of any revisions to any of the forward-looking statements in this document to reflect any future or developments. However, the Private Securities Litigation Reform Act of 1995 is not available to us as a non-reporting issuer. Further, Section 27A(b)(2)(D) of the Securities Act and Section 21E(b)(2)(D) of the Securities Exchange Act expressly state that the safe harbor for forward looking statements does not apply to statements made in connection with an initial public offering. USE OF PROCEEDS The following table illustrates the amount of net proceeds to be received by the Company on the sale of shares by the Company and the intended uses of such proceeds over an approximate 12 month period. Capital Sources and Uses 100% Percentage of Gross Proceeds Gross Offering Proceeds $ % Use of Proceeds: Offering Expenses(1) $ 50,000 2.08 % Command Center Build Out(2) $ % Design Molds $ % Technology Development(3) $ % Overhead(4) $ % Sales and Marketing $ % Working Capital Reserves(5) $ 831,520 34.65 % The Company expects to pay approximately $40,000 in expenses relating to this offering including legal fees, accounting fees, audit fees, printing, travel and reimbursements for expenses previously incurred by the Company’s management. Assuming a fully funded offering, the Company intends to complete its first command center to control its air robot using offering proceeds and to build additional centers as possible. The Company expects to allocate approximately $432,000 to continue developing its technologies for both commercial and retail uses. Development is expected to occur in two phases. If the offering is not fully funded, the Company may focus on developing its commercial technology above its retail products. Company overhead includes management salaries, employee salaries, office expenses, and the like. The Company will use working capital to pay for miscellaneous and general operating expenses, as well as research and development and legal fees relating to securing and protecting the Company’s intellectual property. 13 Table of Contents It is possible that the Company may not raise the entire $2,400,000 in shares being offered through this offering circular . In such case, it will reallocate its use of proceeds as the boars deems to be in the best interests of the Company in order to effectuate its business plan. The following table presumes that the Company raises 75% of the maximum offering amount: Capital Sources and Uses 75% Percentage of Gross Proceeds Gross Offering Proceeds $ 1,800,000 100.00 % Use of Proceeds: Offering Expenses(1) $ 50,000 2.78 % Command Center Build Out(2) $ 160,080 8.89 % Design Molds $ 48,000 2.67 % Technology Development(3) $ 352,000 19.56 % Overhead(4) $ 230,400 12.80 % Sales and Marketing $ 248,000 13.78 % Working Capital Reserves(5) $ 711,520 39.53 % The following table presumes that the Company raises 50% of the m aximum o ffering a mount : Capital Sources and Uses 50% Percentage of Gross Proceeds Gross Offering Proceeds $ 1,200,000 100.00 % Use of Proceeds: Offering Expenses $ 50,000 4.17 % Command Center Build Out( 1 ) $ 0 0.00 % Design Molds $ 48,000 4.00 % Technology Development $ 252,000 21.00 % Overhead $ 230,400 19.20 % Sales and Marketing $ 318,000 26.50 % Working Capital Reserves $ 301,600 25.13 % (1) If we are not able to raise at least 50% of the maximum offering amount, we will not build out our first planned command center with offering proceeds , but rather continue operation s from our mobile facility. The following table presumes that the Company raises 25% of the maximum offering amount: Capital Sources and Uses 25% Percentage of Gross Proceeds Gross Offering Proceeds $ 1,200,000 100.00 % Use of Proceeds: Offering Expenses $ 50,000 8.33 % Command Center Build Out $ 0 0.00 % Design Molds $ 48,000 8.00 % Technology Development $ 252,000 42.00 % Overhead $ 170,400 28.40 % Sales and Marketing $ 79,600 13.27 % Working Capital Reserves $ 0 0.00 % The allocation of the use of proceeds among the categories of anticipated expenditures represents management’s best estimates based on the current status of the Company’s proposed operations, plans, investment objectives, capital requirements, and financial conditions. Future events, including changes in economic or competitive conditions of our business plan or the completion of less than the total offering, may cause the Company to modify the above-described allocation of proceeds. The Company’s use of proceeds may vary significantly in the event any of the Company’s assumptions prove inaccurate. We reserve the right to change the allocation of net proceeds from the offering as unanticipated events or opportunities arise. 14 Table of Contents DETERMINATION OF OFFERING PRICE In determining the offering price of the common stock, we have considered a number of factors including, but not limited to, the illiquidity and volatility of our common stock, our current financial condition and the prospects for our future cash flows and earnings, and market and economic conditions at the time of the offering. The offering price for the common stock sold in this offering may be more or less than the fair market price for our common stock. DILUTION Investors in this offering will experience immediate dilution, as exampled below, from the sale of shares by the Company. If you invest in our shares, your interest will be diluted to the extent of the difference between the public offering price per share of our common stock and the as adjusted net tangible book value per share of our capital stock after this offering. Our net tangible book value is currently estimated at ($44,619), or approximately ($0.002) per share. Net tangible book value per share represents our total tangible assets less total liabilities, divided by the number of shares of common stock outstanding. Net tangible book value dilution per share of common stock to new investors represents the difference between the amount per share paid by purchasers in this offering and the as adjusted net tangible book value per share of common stock immediately after completion of this offering. After giving effect to our sale of the maximum offering amount of $2,400,000 in securities, assuming $0 in offering or other expenses, our as-adjusted net tangible book value as of March 31 , 2017 would have been approximately $ 2,501,534, or $0.1 17 per share. This represents an immediate increase in net tangible book value of $0.115 per share to existing stockholders and an immediate dilution in net tangible book value of $1.385 per share to investors of this offering, as illustrated in the following table: Public offering price per share $ Net tangible book value per share $ (0.002 ) Increase in net tangible book value per share attributable to new investors $ 0.117 Adjusted net tangible book value per share $ 0.115 Dilution per share to new investors in the offering $ 1.385 The above calculations are based on 18,410,035 common shares issued and outstanding before adjustments and 20,010,035 common shares to be outstanding after adjustment. PLAN OF DISTRIBUTION Our common stock is not now listed on any national securities exchange or the NASDAQ stock market nor listed on any quotation system. There is currently no market for our securities and there is no guarantee that an active trading market will develop in the future. There is also no guarantee that our securities will ever trade on any listed exchange or be quoted on OTC Markets. Accordingly, our shares should be considered highly illiquid, which inhibits investors’ ability to resell their shares. Upon this circular being qualified by the SEC, the Company may offer and sell shares from time to time until all of the shares registered are sold; however, this offering will terminate one year from the initial qualification date of this circular, unless extended or terminated by the Company. The Company may terminate this offering at any time and may also extend the offering term by 90 days. There can be no assurances that the Company will sell any or all of the securities. In various states, the securities may not be sold unless these securities have been registered or qualified for sale in such state or an exemption from registration or qualification is available and is complied with. All shares will be offered on a “best efforts” basis. All of the foregoing and following may affect the marketability of our securities. Should any fundamental change occur regarding the status or other matters concerning the selling shareholders or us, we will file an amendment to this circular disclosing such matters. Generally, no sale may be made to you in this offering if the aggregate purchase price you pay is more than 10% of the greater of your annual income or net worth. Different rules apply to accredited investors and non-natural persons. Before making any representation that your investment does not exceed applicable thresholds, we encourage you to review Rule 251(d)(2)(i)(C) of Regulation A. For general information on investing, we encourage you to refer to www.investor.gov. 15 Table of Contents We are offering up to 1,600,000 shares of our common stock for $1.50 per share, for a total of up to $2,400,000 in gross offering proceeds, assuming all securities are sold. The minimum investment for any investor is $5,000, unless such minimum is waived by the Company, which may be done in its sole discretion on a case-by-case basis. There is no minimum offering amount or escrow required as a condition to closing and we may sell significantly fewer shares of common stock than those offered hereby. All subscription agreements and checks are irrevocable until accepted and should be delivered to the Company at the address provided in the subscription agreement. A subscription agreement executed by a subscriber is not binding on the Company until it is accepted on our behalf by the Company’s CEO or by specific resolution of our Board of Directors. The Company will deliver stock certificates to the purchasers within five days from request by a shareholder; otherwise shareholders’ shares will be noted and held on the book records of the Company. We have not yet applied for “blue sky” registration in any state, and there can be no assurance that we will be able to apply, or that our application will be approved and our securities will be registered, in any state in the US. If applicable, the shares may not be offered or sold in certain jurisdictions unless they are registered or otherwise comply with the applicable securities laws of such jurisdictions by exemption, qualification or otherwise. We intend to sell the shares only in the states in which this offering has been qualified or an exemption from the registration requirements is available, and purchases of shares may be made only in those states. Currently, we plan to have our directors and executive officers sell the securities on a self-underwritten basis. They will receive no discounts or commissions. Our executive officers will deliver this circular to those persons who they believe might have interest in purchasing all or a part of this offering. The Company may generally solicit investors, including, but not limited to, the use of social media, newscasts, advertisements, roadshows and the like. As of the date of this circular , we have not entered into any arrangements with any selling agents for the sale of the securities; however, may engage one or more selling agents to sell the securities in the future. If we elect to do so, we will file a supplement to this circular to identify them.
